                                          Case 4:20-cv-00381-PJH Document 19 Filed 09/29/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                        Case No. 20-cv-00381-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER RE: MOTION FOR LEAVE TO
                                                                                        PROCEED IN FORMA PAUPERIS
                                  10     KARL CURTIS RIDGEWAY, et al.,
                                                                                        Re: Dkt. No. 8
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff previously filed an application to proceed in forma pauperis, (Dkt. 8), which

                                  15   the court subsequently granted, (Dkt. 13). However, plaintiff appealed the order, (Dkt.

                                  16   14), which was then dismissed for lack of jurisdiction, (Dkt. 17). Accordingly, the court

                                  17   ORDERS the Clerk of Court to issue the summons. Furthermore, the U.S. Marshal or the

                                  18   Clerk’s Office for the Northern District of California shall serve, without prepayment of

                                  19   fees, a copy of the complaint, any amendments or attachments, plaintiff’s affidavit, this

                                  20   order, and the court’s order dated August 7, 2020, (Dkt. 13), upon defendants.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 29, 2020

                                  23                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  24                                                United States District Judge
                                  25

                                  26

                                  27

                                  28
